Case: 11-60538     Document: 00511941441         Page: 1     Date Filed: 08/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 1, 2012
                                     No. 11-60538
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AZMI HAKIM,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A040 175 173


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        We previously remanded this case so that the Board of Immigration
Appeals (BIA) could consider whether Azmi Hakim had shown that the
government of Israel would be “willfully blind” to his alleged torture by Muslims,
as required for relief under the Convention Against Torture. Hakim v. Holder,
628 F.3d 151, 155-57 (5th Cir. 2011) (Hakim I). On remand, the BIA concluded
that Hakim had not shown willful blindness. Hakim has filed a petition for
review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60538   Document: 00511941441      Page: 2   Date Filed: 08/01/2012

                                  No. 11-60538

      As Hakim is removable for having committed an aggravated felony, we
have jurisdiction only to determine whether the BIA applied the proper legal
standard or to consider other legal or constitutional issues. See Hakim I, 628
F.3d at 154-55. Although Hakim purports to challenge the BIA’s standard of
review, he is merely attempting to couch in legal terms his factual contentions
that he adequately established the requisite likelihood of torture. The BIA
applied the correct legal standard, and Hakim fails to identify any other legal or
constitutional issue over which we have jurisdiction. The petition for review is
DENIED.




                                        2